Citation Nr: 1543901	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical disorder, status post colposcopy. 

2.  Entitlement to service connection for residuals of right ear frostbite.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to March 1987 and from September 1988 to March 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing before the undersigned in January 2013, and a transcript of the hearing is associated with her claims folder.  In April 2013, the Board dismissed appeals concerning ratings for migraine headaches, degenerative joint disease of the hands, sinusitis, and hypertension, and remanded the issues shown on the cover page to the RO, together with the issues of service connection for right hip and right knee disabilities.  In a July 2013 rating decision, the Appeals Management Center (AMC) granted service connection for right hip and right knee disabilities, and so those matters are no longer on appeal.  

The issue of service connection for residuals of right ear frostbite is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's in-service cervical dysplasia resolved with colposcopy, and her post-service menorrhagia and dysmenorrhea which resulted in a May 2012 hysterectomy did not have their onset in service and were unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for a cervical disorder, status post colposcopy are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran participated in VA's Benefits Delivery at Discharge (BDD) Program that assists service members at participating military bases with development of VA disability compensation claims prior to their discharge from active military service.  Of record is an acknowledgement, signed by the Veteran in December 2007, that she had been notified of the evidence or information that VA needed to substantiate her claims, what evidence VA was responsible for getting, and what information and evidence the Veteran was responsible for providing to VA.  She also acknowledged that she had the opportunity to identify any information or evidence that VA should use to decide her claims, and that she would be given a medical examination for the purpose of substantiating her claims.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate her claims, and has been afforded ample opportunity to submit such information and evidence.

The duty to assist has also been met.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical examinations; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service treatment records contain relevant information which is reported in pertinent part further below.  

On VA examination in January 2008, shortly before service discharge, the Veteran reported that she had been diagnosed with mild dysplasia/intraepithelial lesion, and that it had existed for 18 months.  She also reported extreme menstrual pain, heavy bleeding, and irregular bleeding.  She declined a pelvic examination, and the examiner stated that for the cervical condition, there was no diagnosis because there was no pathology to render a diagnosis.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in June 2013, during which the examiner reviewed the claims folder and VA treatment records.  The examiner indicated that the Veteran had had a low grade squamous intraepithelial lesion (mild dysplasia) present in October 1994 and August 1996.  In August 1996, she underwent a loop electrosurgical excision procedure (LEEP) for this.  In May 2006 and March 2007, cervical cytology was negative for intraepithelial lesion or malignancy.  Post-service in February 2011, the Veteran denied hypomenorrhea, menorrhagia, dysmenorrhea, and bleeding between periods.  Pelvic examination revealed no cervical lesion, no motion tenderness, a normal vagina, uterus in the normal position and not enlarged or tender, and adnexa nontender with no masses.  The assessment was no malignant neoplasm of the uterus.  In March 2012, the Veteran complained of vaginal bleeding and dysmenorrhea.  Pelvic examination was normal.  Endometrial biopsy revealed interval to early secretory endometrium with extensive ciliated/tubal metaplasia and multifocal eosinophilic metaplasia.  In May 2012, she underwent a total vaginal hysterectomy for menorrhagia and dysmenorrhea.  She had no current gynecological symptoms and required no treatment or medications for symptoms.  

Following a physical examination of the Veteran, the VA examiner opined that her cervical dysplasia diagnosed in 1996 resolved by LEEP in August 1996, and that her menorrhagia and dysmenorrhea diagnosed in 2012 resolved by total vaginal hysterectomy in May 2012, and that they were less likely than not related to service.  The VA examiner pointed to treatment records, including the Veteran's final pap smears on active duty in April 2006 and March 2007 and an April 1997 letter indicating a normal colposcopy, to show that the cervical dysplasia had resolved.  

Concerning menorrhagia and dysmenorrhea leading to hysterectomy, the examiner noted that endometritis was present in March 2012.  She indicated that while the Veteran's problem list on active duty included dysmenorrhea and anovulatory cycles, as recently as February 2011, the Veteran had no complaints when she had a well woman examination with a normal examination and normal findings on examination, and specifically, no hypomenorrhea and no menorrhagia, and no dysmenorrhea or bleeding between periods.  The examiner noted that over two thirds of women experience painful menstrual cramping, as shown by medical texts.  One of the texts indicated that most anovulatory cycles have no obvious cause, occurring most likely due to subtle hormonal imbalances.  The examiner indicated that there was no indication from the service treatment records of an ongoing problem with dysmenorrhea or anovulatory cycles while the Veteran was in service.  

Based on the evidence, the Board concludes that service connection is not warranted a cervix condition, status post colposcopy.  The preponderance of the evidence including the June 2013 VA examination report indicates that the Veteran's in-service cervical dysplasia resolved.  The VA examiner in June 2013 indicated this after reviewing the relevant medical records, explaining that pap smears which would detect it in April 2006 and March 2007, following the colposcopy in service, were normal.  In essence, the Veteran's in-service cervical dysplasia was cured.  

The examiner also indicated that the menorrhagia and dysmenorrhea that resulted in the Veteran's May 2012 hysterectomy were less likely than not related to service.  The reasons given were that while dysmenorrhea and anovulatory cycles were mentioned in a service problem list, there was no indication from the service treatment records of an ongoing problem with dysmenorrhea or anovulatory cycles in service.  Accordingly, it is clear that the examiner felt that the post-service menorrhagia and dysmenorrhea that resulted in her hysterectomy did not have their onset in service, and that they were unrelated to service.  Additionally, the examiner indicated that her menorrhagia and dysmenorrhea were not related to service because over two thirds of when experience painful menstrual cramping, and in most women, anovulatory cycles have no obvious cause and occur most likely due to subtle hormonal imbalances.  Also, metaplasia found in March 2012 was likely an indication of the effect of exogenous hormones.  Based on the evidence, it is clear that chronic menorrhagia and/or dysmenorrhea were not present in service and that they were unrelated to service.   

The only other evidence in the record concerning the etiology of the Veteran's cervical disorder are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a cervix condition, status post colposcopy, is denied. 


REMAND

The Veteran seeks service connection for residuals of right ear frostbite.  Right ear frostbite is shown to have occurred in service; however, it is unclear at this point whether the Veteran has residuals of it.  The Board remanded the frostbite claim to the RO in April 2013, for a VA examination with instructions that the examiner was to consider the Veteran's competent statements that her ear would turn red and have a burning sensation in cold weather.  It does not appear that the examiner considered those statements.  The VA examiner who conducted the examination in June 2013 did not mention the Veteran's statements and indicated in her rationale that the paucity of clinic visits after the initial injury does not support any residual deficit or disability from this mild injury.  That may be, but the Veteran indicated in November 2012 that she has not visited a physician for her right ear because of her current geographical location, which the Board notes is in the relatively warm climate of El Paso, Texas.  The Board finds that remand is required.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the June 2013 VA examination report concerning the claimed residuals of right ear frostbite.  Based on the examination results obtained earlier and a review of the record, the examiner should identify all residuals of the Veteran's right ear frostbite.  The examiner should consider, and accept as true, the Veteran's competent statements that her ear turns red and has a burning sensation in cold weather, and that she does not get it treated currently because she lives where it is warm.  The examiner should indicate whether this ear turning red and burning on exposure to cold would at least as likely as not (a probability of at least 50 percent) be a residual of the Veteran's in-service frostbite.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


